UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4723


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALBERT E. PARISH, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:07-cr-00578-DCN-1)


Submitted:    April 16, 2009                 Decided:   April 22, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary   Gordon  Baker,   Assistant  Federal  Public   Defender,
Charleston, South Carolina, for Appellant.   Eric John Klumb,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Albert    E.    Parish,       Jr.,    appeals    his        conviction     and

sentence   for   mail     fraud,    in   violation    of        18   U.S.C.A.   § 1341

(West 2000 & Supp. 2007) (Counts One and Four), and making a

materially false statement, in violation of 18 U.S.C.A. § 1001

(West 2000 & Supp. 2007) (Count Eleven).                        The district court

sentenced Parish to 292 months’ total imprisonment, three years

of supervised release, and ordered Parish to pay $66,820,167.08

in   restitution.         Parish’s       attorney    has        filed    a   brief    in

accordance    with   Anders    v.    California,          386    U.S.     738   (1967),

challenging the district court’s finding relative to the amount

of loss and claiming abuse of discretion in the imposition of a

within-guidelines       sentence,    but       concluding       that    there   are   no

meritorious issues for appeal.                Parish has filed a supplemental

pro se brief, in which he asserts error in the district court’s

rejection of his claim and supporting evidence that his sentence

was disparate in contravention of 18 U.S.C. § 3553(a)(6), and

contends that his attorney was ineffective.                 We affirm.

           Parish’s first claim, by counsel, is that the district

court clearly erred in failing to credit the value of property

and assets bought with the investors’ money in determining the

amount of loss.         We find his assertion to be without merit,

given   the   uncontroverted         testimony       of     the        court-appointed

receiver that, even if the seized assets were credited against

                                          2
the loss for guidelines purposes, the amount of loss could not

go below $50,000,000. 1

               Parish    also    alleges     that    the   district     court   should

have       sentenced    him    below   the    applicable     guidelines       range    to

avoid unwarranted disparities.                A sentence is reviewed for abuse

of    discretion,       Gall    v.   United      States,   128    S.    Ct.   586,    597

(2007).       Applying a presumption of reasonableness on appeal to

the guidelines sentence, see United States v. Go, 517 F.3d 216,

218 (4th Cir. 2008); see also Rita v. United States, 127 S. Ct.

2456, 2462-69 (2007), we conclude that Parish has not rebutted

the    presumption       of    reasonableness        and   that   his    sentence     is

reasonable. 2

               Finally,        Parish’s      claim    that    his       attorney      was

ineffective for failing to request a postponement of the offense

level calculation until the asset liquidation was complete must



       1
       Parish was held accountable for an intended loss of over
$50,000,000 but less than $100,000,000.
       2
       Even accepting as true Parish’s claim that his sentence
was more severe than the average sentence imposed nationally in
similar fraud cases does not establish that the district court’s
sentence in this case failed to address the “need to avoid
unwarranted sentence disparities” recognized in § 3553(a)(6).
The guidelines as a whole embrace and encompass this need to
avoid disparity, see United States v. Johnson, 445 U.S. 339, 343
(4th Cir. 2006), and the district court’s sentencing memorandum
in this case reflects its careful consideration of all
applicable evidence, including that presented by Parish, on this
issue.



                                             3
be brought in a collateral proceeding under 28 U.S.C. § 2255

(2000),   unless    it     conclusively       appears   from   the   face    of   the

record    that   his   counsel    was   ineffective.           United   States     v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                   Parish can make

no such showing in this case.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Parish’s conviction and sentence.

This court requires that counsel inform her client, in writing,

of his right to petition the Supreme Court of the United States

for further review.          If the client requests that a petition be

filed,    but    counsel    believes    that     such    a   petition   would      be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on the client.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                          4